Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 72-101 are pending.
Claims 79-85, 91-96 and 98-100 are withdrawn.
Claims 72-78, 86-90, 97 and 101 are examined herewith.
Applicant’s election without traverse of election of crystalline form of Compound 1 and mantle cell lymphoma in the reply filed on 10/25/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on July 29, 2022 and October 25, 2022, were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 72-78, 86-87, 97 and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2014/173289) of record

Wang discloses (S)-7-(1-acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetra-hydropyrazolo [1,5-a]pyrimidine-3-carboxamide (hereinafter Compound 1) for the treatment of mantle cell lymphoma (paragraph 0049 and claim 15).  Wang teaches that the compounds are administered 10- 500 milligrams once or multiple times per day may be effective to obtain the desired results (paragraph 0133).  Wang teaches that he composition comprising a subject compound and stereoisomers thereof, and pharmaceutically acceptable salts thereof can be administered in various known manners, such as orally, topically, rectally, parenterally, by inhalation spray, or via an implanted reservoir, although the most suitable route in any given case will depend on the particular host, and nature and severity of the conditions for which the active ingredient is being administered (paragraph 0123).  Wang teaches concentrated and recrystallized compound (paragraph 0081-0082 and 0486).   Wang teaches that it may be advantageous to separate reaction products from one another and/or from starting materials. The desired products of each step or series of steps is separated and/or purified (hereinafter separated) to the desired degree of homogeneity by the techniques common in the art. Typically such separations involve multiphase extraction, crystallization from a solvent or solvent mixture, distillation, sublimation, or chromatography (paragraph 0080).  Wang teaches that the subject compounds and stereoisomers thereof, and pharmaceutically acceptable salts thereof may be employed alone or in combination with at least one other therapeutic agent for treatment. In some embodiments, the compounds, stereoisomers thereof, and pharmaceutically acceptable salts thereof can be used in combination with at least one additional therapeutic agent. The at least one additional therapeutic agent can be, for example, selected from anti- hyperproliferative, anti-cancer, and chemotherapeutic agents. The compound and/or one pharmaceutically acceptable salt disclosed herein may be administered with the at least one other therapeutic agent in a single dosage form or as a separate dosage form. When administered as a separate dosage form, the at least one other therapeutic agent may be administered prior to, at the same time as, or following administration of the compound and/or one pharmaceutically acceptable salt (paragraph 0116).
Wang does not specifically disclose purity of compound 1, nor dose of 320 mg

One of ordinary skills in the art at the time of filing would have been motivated purify S)-7-(1-acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetra-hydropyrazolo [1,5-a]pyrimidine-3-carboxamide because S)-7-(1-acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetra-hydropyrazolo [1,5-a]pyrimidine-3-carboxamide in its purest (e.g. greater than 99%) form would enhance the effects of the compounds for the treatment of a disease.  Additionally, one of ordinary skills would want to eliminate any impurities which would interfere with S)-7-(1-acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetra-hydropyrazolo [1,5-a]pyrimidine-3-carboxamide functions.  Further, it is known in the art that the desired products of each step or series of steps is separated and/or purified as disclosed by Wang with a reasonable expectation of success absence evidence to the contrary.

It would have been obvious to one of ordinary skills in the art at the time of filing to administer compound 1 in a dose of 320 mg (either singularly or divided dose).  Wang discloses a dose of 10-500 mg.  n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)(see MPEP 2144.05).

	The instant situation is amenable to the type of analysis set forth in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant process claims, one of ordinary skill in the art would have a reasonable expectation that by administering a formulation comprising lipids to the patient following irradiation of the treatment area, one would achieve a method of sensitizing neoplastic cells or abnormal tissue to destruction by exposure of light. Since Wang disclose that the at least one additional therapeutic agent can be, for example, selected from anti- hyperproliferative, anti-cancer, and chemotherapeutic agents.  It would have been obvious to one of ordinary skills in the art at the time of filing that administering an additional therapeutic agent may be administered before the administration of compound 1 with a reasonable expectation of success absence evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim Objections

Claims 88-89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 72-78, 86-87, 90, 97 and 101, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 40-41 of copending Application No. 17629910 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘910 is broad enough to encompass compound 1 of instant claim 72. And ‘910 also discloses methods of treat a disease or disorder which is also broad enough to encompass the instant method of treat a b-cell proliferative disease.  Thus, both applications possess overlapping scopes of inventions.
Claims 72-78, 86-87, 90, 97 and 101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62-68 of copending Application No. 17/858826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 in amorphous form. The difference is the claiming of properties of the amorphous form. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product (MPEP 2112.01).  Therefore, it would have been obvious to one of ordinary skills at the time of filing that both applications possess significant overlapping scopes of inventions.
Claims 72-78, 86-87, 90, 97 and 101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-72 of copending Application No. 17/858827 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 in amorphous form. Therefore, it would have been obvious to one of ordinary skills at the time of filing that both applications possess significant overlapping scopes of inventions.
Claims 72-78, 86-87, 90, 97 and 101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-72 of copending Application No. 17/146855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 in crystal form. The difference between the application is that the ‘855 recites thermogravimetric properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or
obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,
433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products
of the applicant and the prior art are the same, the applicant has the burden of showing
that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.
1990). Therefore, the prima facie case can be rebutted by evidence showing that the
prior art products do not necessarily possess the characteristics of the claimed product
(MPEP 2112.01). Therefore, it would have been obvious to one of ordinary skills at the
time of filing that both applications possess significant overlapping scopes of inventions.
Claims72-78, 86-87, 90, 97 and 101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/67530 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 (which is zanubrutinib) in crystal form. The difference is that the instant claim does not recite mass concentration. However, the claim is broad enough to encompass any concentration. Therefore, there are significant overlapping scopes of inventions.
Claims 72-78, 86-87, 90, 97 and 101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/67531 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 (which is zanubrutinib) in crystal form. The difference is that the instant claim does not recite inert agents. However, the claim is broad enough to encompass any inert agent since the instant claims recite the transitional language of “comprising”. Therefore, there are significant overlapping scopes of inventions.
Claims 72-78, 86-87, 90, 97 and 101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10, 12-13, 33-34 of copending Application No. 17/740877 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 (which is zanubrutinib) in crystal form.  And both recite a method of treating mantle cell lymphoma. Therefore, there are significant overlapping scopes of inventions.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

Claims 72-78, 86-87, 97 and 101 are rejected.
Claims 88 and 89 are objected.
No claims are allowed.
 
 

	
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627